Title: Abigail Adams to John Shaw, 18 January 1785
From: Adams, Abigail
To: Shaw, John


     
      Auteuil Janry. 18 1785
     
     I find Sir, what I never doubted; that you are a Gentleman of your word: I thank you for the agreeable proof which you have given me of it, and that I may not be wanting in punctuality I have taken my pen to discharge the debt which I acknowledge is due to you. Amongst the publick Edifices which are worthy of notice in this Country are several Churches. I went a few days Since to see three of the most Celebrated in Paris. They are prodigious Massess of Stone Buildings, and so surrounded by Houses which are seven story high that the Sun seldom enlightens them. I found them so cold and damp that I could only give them a very hasty and trancient Survey. The Architecture, the Sculpture, the paintings are Beautifull indeed, and each of them would employ my pen for several pages, when the Weather will permit me to take a more accurate and critical inspection of them. These Churches are open every day, and at all times of the Day, so that you never enter them without finding preists upon their knees, half a dozen at a time, and more at the Hours of confession. All kinds of people and all ages, go in without Ceremony, and regardless of each other, fall upon their knees, cross themselves say their pater nosters, and ave Marias, silently and go out again without being noticed, or even seen by the priests whom I found always kneeling with their faces towards the Alter. Round these churches (for they have not pews and Galleries as with us; Chairs alone being made use of) there are little Boxes, or closets, about as large as a Centry Box, in which is a small grated window, which communicates with an other closet of the same kind. One of them holds the person who is confessing, and the other the confessor, who places his ear at this window, hears the crime, absolves the transgressor, and very often makes an assignation for a repetition of the Same Crime, or prehaps a new one. I do not think this a breach of Charity, for can we suppose that of the many thousands whom the Religion of the Country obliges to Celibacy, one quarter part of the number can find its influence sufficently powerfull; to conquer those passions, which nature has implanted in Man, when the gratification of them will cost them only a few livres in confessions. The Priest who is known to betray his trust, or devulge any thing committed to him in confession; is punished with Death.
     I was at the Church St. Rock about ten oclock in the morning, and whilst I was there, about three hundred little Boys came in from some Charity Seminary which belongs to that Church; they had Books in their Hands. They followed in each other in regular order, and fell upon their knees in rows like Soldiers in rank and file. Their might be 50 other persons in the Church at their devotion. Every thing was still and Solemn throughout this vast edifice. I was walking with a slow pace round it, when all at once, the drear Silence which Reignd was suddenly broken by all these Boys at one instant Chanting; with loud voices which made the dome ring; and me spring, for I had no apprehension of any Sound. I have never been to any of these Churches upon a Sunday, when the weather is warmer I design it, but their Churches seem rather calculated to damp Devotion than excite it. I took such a cold there; as I have not had since I have been in France before. I have been several times to the Chaple of the Dutch Ambassador; and should go oftner, if I could comprehend the discourses which are all in French. I believe the American embassy is the only one to which Chaplings are not allowed. Do Congress think that their Ministers have no need of Grace? Or that Religion is not a necessary article for them. Sunday will not feel so to me, whilst I continue in this Country. It is High Hollyday for all France.
     We had a visit the other day from no less a personage than Abbe Thayer in his Habit, who has become a convert. His visit I suppose was to me, for he was a perfect stranger to Mr. Adams. He told us that he had spent a year at Rome, that he belonged to a Seminary of St. Sulpice in Paris; that he never knew what Religion was untill his conversion, and that he designd to return to America in a year or two, to see if he could not convert his Friends and acquaintance. After talking sometime in this Stile he began to question Mr. A. if he believed the Bible, and to rail at Luther and Calvin, upon which Mr. A took him up pretty short, and told him that he was not going to make a Father confessor of him, that his Religion was a matter that he did not look upon him self accountable for, to any one but his Maker, and that he did not chuse to hear either Luther, or Calvin treated in such a manner.
     Mr. Abbe took his leave after some time, without any invitation to repeat his visit.
     With respect to our interest at Medford what ever is necessary to be done for our mutual benifit, you will be so good as to direct performd. I am glad that the old Tennant did not go off, untill death removed him. The account you give of your Nephews is vastly pleasing to their, and Your affectionate Friend.
     
      A Adams
     
     